Citation Nr: 1519794	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-22 433	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an umbilical hernia as secondary to service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO denied the Veteran's claim.  The Board, in pertinent part, remanded the claim in November 2014 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain up-to-date VA medical treatment records and an additional medical opinion from the VA examiner who had provided earlier opinions, and then re-adjudicate the claim.  The AOJ obtained the Veteran's VA treatment records and obtained the identified opinion in December 2014.  It then provided the Veteran a supplemental statement of the case in January 2015, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that additional evidence has been received since the appeal was certified to the Board.  This evidence includes VA treatment records dated from 1989 to 1997 submitted in response to a request for records of the Veteran's application for benefits from the Social Security Administration.  The Veteran submitted no waiver of consideration of the evidence by the AOJ.  However, the records make no mention of an umbilical hernia and thus are not relevant to the issue on appeal.  Accordingly, a remand is not required.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2014).



FINDING OF FACT

The Veteran's umbilical hernia was not caused or made worse by service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.


CONCLUSION OF LAW

The Veteran's umbilical hernia is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through an August 2011 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the August 2011 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2011 letter.  Further, the Veteran was provided notice in that letter regarding an award of an effective date and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the claims file.  The Veteran also underwent VA examinations in September 2011, December 2011, January 2012, October 2012, and December 2014; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and opinions obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

In his initial claim for VA benefits, the Veteran indicated that he believed he developed an umbilical hernia secondary to arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.  In particular, the Veteran contends that his current umbilical hernia developed following his 2003 coronary artery bypass graft surgery when he strained to arise from a lying position after the operation.  The Board will thus address the claim for service connection for an umbilical hernia on a secondary basis.

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at VA facilities and VA examinations and opinions provided in September 2011, December 2011, January 2012, October 2012, and December 2014.  The Veteran's service records are silent as to any complaints of or treatment for an umbilical hernia.  Post-service treatment records reflect that at an October 2005 VA treatment visit, the Veteran was first noted to have a reducible umbilical hernia, but no etiological opinion was provided at the time.  Since then he has continued to carry a diagnosis of umbilical hernia.

Report of the September 2011 VA examination reflects that the Veteran stated he had first noted the umbilical hernia approximately three years prior, during a bowel movement.  He stated that it was particularly noticeable when bearing down but did not cause him any pain.  The examiner diagnosed an asymptomatic, reducible umbilical hernia.  In a December 2011 addendum opinion, the examiner opined that the hernia is less likely than not related to the Veteran's service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.  In so finding, the examiner noted that by the Veteran's own account, the hernia did not exist at the time of his 2003 surgery or for several years thereafter.  The examiner noted that the current state of medical knowledge did not provide for any association between heart disease or surgery and hernia.  In an additional January 2012 addendum opinion, the examiner further opined that the Veteran's umbilical hernia was not aggravated by his service-connected heart disease or the 2003 surgery.  Report of the October 2012 VA examination similarly found the Veteran to have a small umbilical hernia that occurred years after the onset of his service-connected arteriosclerotic heart disease and was thus not caused or aggravated by his heart disease.  In a December 2014 addendum opinion, the examiner explicitly considered the Veteran's contention that the hernia developed secondary to his straining to get up from a lying position after the heart surgery.  However, the examiner again offered a negative etiological opinion, explaining that the Veteran has multiple other risk factors for umbilical hernia and had, by his own account, developed the hernia not immediately following the surgery but years later during a bowel movement.  The examiner further noted that the hernia had undergone no aggravation during the course of the appeal period.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an umbilical hernia on a secondary basis.  The Board finds that the greater weight of the medical evidence is against a finding of a link between the Veteran's current umbilical hernia and his service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.

The question of whether a disability such as an umbilical hernia is related to another disorder such as arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft, or whether the umbilical hernia developed secondary to his coronary bypass graft surgery-as is the Veteran's contention here-is a medical question requiring expertise.  The Board thus relies upon the VA examiner's opinions as set forth in September 2011, December 2011, January 2012, October 2012, and December 2014.  The examination reports reflect that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered explanations for his opinions that the Veteran's umbilical hernia was not likely related to service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft, or to his 2003 coronary artery bypass graft surgery, relying on the medical records and his medical expertise, as well as the Veteran's reported history.  Specifically, in his December 2014 opinion, the VA examiner noted that the Veteran had multiple risk factors for the development of a hernia and pointed out that the Veteran himself, at the September 2011 examination, reported that he first noted the hernia years after the surgery, following a bowel movement.  In his opinions, the examiner specifically found there to be no etiological relationship-neither causation nor aggravation-between the Veteran's umbilical hernia and his arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft, including particularly the 2003 surgery or any straining to get up from a lying position after that surgery.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft, and his umbilical hernia.  In so finding, the Board notes that the opinions of the VA examiner in September 2011, December 2011, January 2012, October 2012, and December 2014 are uncontradicted by any medical evidence of record.  Although the Veteran has contended that he currently suffers from an umbilical hernia that resulted from, or was aggravated by, his service-connected arteriosclerotic heart disease, status post myocardial infarction and 2003 coronary artery bypass graft surgery, the VA examiner's opinions conclude that such an etiological relationship was unlikely, offering a clear explanation that the disorder was more likely due to one of several other risk factors for umbilical hernia that the Veteran experienced.  The Board thus finds that the VA examiner's statements regarding the likelihood of a relationship between the Veteran's umbilical hernia and his service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft, are of sufficient evidentiary weight to render a determination in this case.

The Board has considered the Veteran's contentions that his umbilical hernia developed secondary to, or was aggravated by, his service-connected heart disease and the 2003 surgery he underwent to treat the disability.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as whether his symptoms of heart disease, his 2003 heart surgery, or his straining to get up from a lying position after that surgery, either caused or worsened his umbilical hernia.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition such as umbilical hernia.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinions that umbilical hernia was not caused or aggravated by his service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft, to include particularly straining to get up from a lying position after his 2003 coronary bypass surgery.  Further, the Board notes that the Veteran himself reported to his September 2011 VA examiner that he first noticed the hernia not after the 2003 surgery but after a bowel movement several years later.  Thus, the Veteran's own assertions as to the etiology of his umbilical hernia have little probative value.

In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of secondary service connection for an umbilical hernia, that doctrine is not helpful to the claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an umbilical hernia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


